DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16, 2021 has been entered.
 Election/Restrictions
Claims 4 and 6-9 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 14, 2020.
Drawings
The drawings were received on December 16, 2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Application 2013-199193 A cited by applicant taken with Heiks et al. (3,843,434) and Midgley (1,742,777) and optionally further taken with Pneumatic Tire and Mizner et al. (5,318,643).
 	Comparative Example 5 in Figs. 1 and 4 and translation: 1x4x0.28 mm, 30 ends/50 mm, gauge HC 0.49 mm, ply thickness t 1.21 mm; filament tensile strength preferably greater than 2700 N/mm2 (paragraph 0024) so the next greater value to the two significant figures used of 2800 N/mm2 would have been at once envisaged by one of ordinary skill in the art and therefore disclosed with sufficient specificity (MPEP 2131.03), resulting in a filament breaking load of 2800 xπ x (0.14)2 = 170 N and thus a cord breaking load of 4x170 N = 680 N and cord breaking load x ends/50 mm of 20,000 N/50 mm; one of ordinary skill in the art would have understood the rubber thickness on one side of such tire cord ply to be the same as on the other side of the ply as illustrated in Fig. 4 absent explicit disclosure to the contrary, as evidenced for example by Heiks et al. (rubber layers usually of equal thickness, col. 1 line 48 - col. 2 line 12) and Midgley (1930 disclosure of equal thickness to facilitate tire manufacturing, p. 1 lines 1-28 and p. 5 lines 30-40), so the cord diameter D is 1.21 mm - 0.49 mm = 0.72 mm and the center-to-center distance T is the same as the ply thickness t of 1.21 mm, so T/D = 1.68. Further, the filament carbon content is preferably greater than 0.82% (paragraph 0024) (preferable range disclosed with sufficient specificity) from which one of ordinary skill in the art would have at once envisaged (and thus which is disclosed with sufficient specificity, MPEP 2131.03) Super High Tensile steel filament as evidenced for example by Pneumatic Tire (p.97 Table 3.16) which at 0.28 mm filament diameter has a breaking load of 48.5 lbs = 216 N (Mizner et al. col. 5 Table 1) resulting in a cord breaking load x ends/50 mm of 26,000 N/50 mm.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218. The examiner can normally be reached M-F 1PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					       /ADRIENNE C. JOHNSTONE/                                                                                           Primary Examiner, Art Unit 1749                                                                                                             November 5, 2022